Citation Nr: 1503850	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a chronic respiratory disorder, to include bronchitis, asthma and/or costochondritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 2003 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013 the matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran was provided a VA examination to address his claimed respiratory condition and costochondritis.  The examination report documents that the claims file was reviewed by the examiner, and contains a medical opinion that the examiner could not relate any claimed disability to service without resorting to speculation.  The examiner explained that there was no definitive pathology found on the workup of the Veteran, although he did note "documentation of possible costochondritis."

Following the VA examination, the Veteran submitted a letter dated in June 2013, indicating that he had a "firm diagnosis of exertive asthma" from his doctor at the VA Outpatient Clinic (VAOPC) in Winston-Salem, NC.  Records from this facility have been associated with the file are dated as recently as March 13, 2013; however, they do not document any firm diagnosis of asthma.  It thus appears that there are possibly relevant outstanding VA medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, upon remand, the AOJ should attempt to obtain any outstanding records from the Winston-Salem VAOPC dated after March 13, 2013.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The respiratory examination report reflects that the examiner did not render an opinion based upon a lack of pathology.  However, the examiner indicated that there was a history of costochondritis, and this is reflected in the service records.  The examiner did not address whether the Veteran had a respiratory condition or costochondritis during any period of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Thus, the examination report must be returned.  38 C.F.R. § 4.2.  

Lastly, in December and October 2014 communications, the Veteran and his representative indicated that he had received audiologic treatment at the Salisbury VAMC.  Upon remand, records from the Salisbury, NC VAMC should be obtained.  Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not currently associated with the record, particularly any records not already associated with the record from the Winston-Salem, NC VAOPC from March 13, 2013, to present, and any records from the Salisbury, NC VAMC.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed chronic respiratory disorder, to include bronchitis, asthma and/or costochondritis.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any chronic respiratory disorder, present at any time since the filing of the claim in June 2007, to include bronchitis, asthma and/or costochondritis, is caused or aggravated by military service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




